Appeal by defendant, as limited by his brief, from a *661sentence of the Supreme Court, Queens County, imposed October 31, 1977 (the date on the sentence minutes is November 31, 1977), upon his conviction of manslaughter in the first degree, upon a plea of guilty, the sentence being an indeterminate term of imprisonment of not less than 8 years nor more than 24 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of imprisonment of not less than 5 years nor more than 15 years. As so modified, sentence affirmed. Under the circumstances of this particular case, the sentence was excessive to the extent indicated herein. Suozzi, J. P, Gulotta, Cohalan and Margett, JJ, concur.